Citation Nr: 0403921	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-15 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
peripheral neuropathy, coronary artery disease, angina, 
ischemic cardiomyopathy, congestive heart failure (CHF), 
chronic renal failure, diabetic retinopathy, cerebrovascular 
disease, and carotid artery disease, for purposes of accrued 
benefits.  

2.  Entitlement to special monthly compensation (SMC) based 
on need for regular aid and attendance or being housebound, 
as due to diabetes mellitus and PTSD, for purposes of accrued 
benefits.  

3.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD), for purposes of accrued 
benefits.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
June 1969.  The appellant is the veteran's surviving spouse.  

The present matter arises from an August 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  In that decision, the 
RO granted service connection for the cause of the veteran's 
death as well as basic eligibility to Dependents' Educational 
Assistance.  It also determined that accrued benefits were 
not payable.  In an August 2002 rating decision, the RO 
granted entitlement to an increased rate of payment for the 
month of the veteran's death under 38 C.F.R. § 3.20 (2003).  
In doing so, the RO granted service connection for diabetes 
mellitus, peripheral neuropathy, coronary artery disease, 
angina, ischemic cardiomyopathy, congestive heart failure 
(CHF), chronic renal failure, diabetic retinopathy, 
cerebrovascular disease, and carotid artery disease.  The RO 
also granted entitlement to special monthly compensation 
based on need for regular aid and attendance due to diabetes 
mellitus.  The appellant's claim for accrued benefits was 
denied.  



FINDINGS OF FACT

1.  The appellant filed a timely claim for accrued benefits

2.  The veteran's claims for service connection for diabetes 
mellitus, peripheral neuropathy, coronary artery disease, 
angina, ischemic cardiomyopathy, congestive heart failure, 
chronic renal failure, diabetic retinopathy, cerebrovascular 
disease, and carotid artery disease, were received by the RO 
on March 27, 2001.  

3.  The veteran's claim for SMC based on need of regular aid 
and attendance or being housebound as due to diabetes 
mellitus and/or PTSD was received by the RO on March 27, 
2001.  

4.  The veteran died in April 2001.  

5.  An appeal of a November 1996 rating decision denying a 
rating in excess of 30 percent for PTSD was pending at the 
time of the veteran's death.  

6.  The veteran's PTSD was evaluated as 70 percent disabling 
at the time of his death.  

7.  The evidence of record at the time of the veteran's death 
reflects that PTSD resulted in the veteran demonstrably being 
unable to obtain or retain employment under the rating 
criteria in effect prior to November 7, 1996.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection  for diabetes mellitus, 
peripheral neuropathy, coronary artery disease, angina, 
ischemic cardiomyopathy, congestive heart failure, chronic 
renal failure, diabetic retinopathy, cerebrovascular disease, 
and carotid artery disease, for the purpose of accrued 
benefits is denied.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2003).  

2.  The criteria for a 100 percent rating for PTSD for the 
purpose of accrued benefits have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.1, 
4.3, 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§4.130, Diagnostic Code 9411 (2003).  

3.  The criteria for special monthly compensation based on 
the need for regular aid and attendance or being housebound 
due to diabetes mellitus and/or PTSD, for the purpose of 
accrued benefits have not been met.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

They require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a); Ralston v. West, 13 Vet. App. 
108, 113 (1999).  Thus, the appellant could not furnish 
additional evidence that could be used to substantiate her 
claim and VA could not develop additional evidence that would 
substantiate the claim.  The VCAA is not applicable where the 
law and not the facts are dispositive, or where it could not 
affect a pending matter.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2000).  Since further assistance could not assist the 
appellant in substantiating the claims for accrued benefits, 
the VCAA is not applicable.

Factual Background

In September 1995, the veteran filed a formal application 
seeking service connection for PTSD.  

A statement from W. Earl Lane, M.D., dated in September 1995, 
notes that the veteran had recurrent, severe major depression 
as well as chronic PTSD.  While the veteran was noted as 
improving, his psychiatric symptoms were noted to cause 
significant difficulties in functioning.  

A January 1996 VA psychiatric examination report notes a 
diagnosis of PTSD.  In the examiner's summary, it was noted 
that the veteran's history suggested a grossly intact but 
tenuous level of vocational adaptation, as well as a marginal 
but adequate level of social adaptation.  The diagnostic 
impression was Axis I: Major recurrent depression, PTSD, and 
alcohol dependence in remission; Axis II: Personality 
disorder; Axis III: History of coronary artery disease and 
diabetes; Axis IV: Severe psychosocial stressors; Axis V: 
Current level of adaptive functioning, poor; highest level of 
adaptive functioning in the past year, poor.  

In November 1996, the RO granted the veteran service 
connection for PTSD and awarded a 30 percent disability 
rating.  In January 1997, the veteran filed a notice of 
disagreement with the initial rating assigned.  The RO did 
not issue the veteran a statement of the case.  

A statement from W. Earl Lane, M.D., dated in December 1996, 
reflects the opinion that the veteran's PTSD symptoms lead to 
marked impairment in social and occupational functioning.  In 
Dr. Lane's opinion the veteran's symptoms rendered him unable 
to maintain any substantial level of gainful employment.  

In May 1997, the RO increased the rating for PTSD to 70 
percent.  It also awarded the veteran a total disability 
rating based on individual unemployability (TDIU).  The 
effective date for both awards was the original date of claim 
for service connection for PTSD.  

In February 1999, the veteran filed a claim for special 
monthly compensation based on need for aid and attendance or 
housebound status.  In a July 2000 rating decision, the RO 
denied the veteran's claim.  The veteran appealed, and in a 
February 2001 decision the Board denied the veteran's claim.  

In March 2001, the veteran filed a claim for service 
connection for diabetes mellitus type II, peripheral 
neuropathy, chronic renal failure, diabetic retinopathy, 
cerebrovascular disease, carotid artery disease, coronary 
artery disease, and ischemic cardiomyopathy, as secondary to 
diabetes mellitus.  He also made a new claim for SMC based on 
the need for aid and attendance or housebound status due to 
his diabetes mellitus and service-connected PTSD.  The claim 
was received on March 27, 2001.

A death certificate notes that the veteran died in April 
2001.  

In May 2001, the appellant filed a claim for dependency and 
indemnity compensation (DIC) benefits.  In an August 2001 
decision, the RO awarded service connection for the cause of 
the veteran's death, as due to diabetes mellitus.  In the 
decision, the RO also found that there were no accrued 
benefits payable to the appellant.  

In an August 2002 rating decision, the RO awarded an 
increased rate of payment for the month of the veteran's 
death.  In doing so, the RO granted service connection for 
diabetes mellitus; rated 40 percent disabling; diabetic 
peripheral neuropathy with loss of use of legs preventing 
natural knee action; rated 100 percent disabling; coronary 
artery disease status post bypass grafting, angina, ischemic 
cardiomyopathy, congestive heart failure, and chronic renal 
failure as secondary to diabetes mellitus, rated 100 percent 
disabling; diabetic retinopathy, rated 30 percent disabling; 
and cerebrovascular disease and carotid artery disease with 
small strokes, rated 10 percent disabling.  The RO also 
awarded special monthly compensation based on the need for 
regular aid and attendance plus an additional aid and 
attendance allowance.  The effective date of these awards was 
March 27, 2001.  

Analysis

An application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  Claims for death pension, compensation, or 
dependency and indemnity compensation are deemed to include a 
claim for accrued benefits if supported by the facts of the 
case.  38 U.S.C.A. § 5101(b) (West 2002).  

A veteran's surviving spouse may receive accrued benefits to 
which the veteran was entitled based on evidence in the file 
at date of death, due and unpaid for a period not to exceed 
two years prior to the last day of entitlement as provided in 
38 C.F.R. § 3.500(g).  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a); Ralston, supra.  In the instance case, valid 
claims for service connection for diabetes mellitus, 
peripheral neuropathy, coronary artery disease, ischemic 
cardiomyopathy, congestive heart failure, chronic renal 
failure, diabetic retinopathy, cerebrovascular disease, and 
carotid artery disease were pending at the time of the 
veteran's death.  Additionally, a claim for SMC based on need 
for aid and attendance or housebound status, and a rating in 
excess of 70 percent for PTSD, were also pending.  

The death of a veteran will result in the discontinuance of a 
compensation award.  The effective date of the discontinuance 
of the compensation will be the last day of the month before 
death.  38 C.F.R. § 3.500(g).  

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c), 
payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  38 C.F.R. § 3.31(a) 
(2003).  

Special monthly compensation and service-connection claims

As noted above, during the course of the appellant's appeal, 
the veteran's claims pending at the time of his death for 
service connection and SMC were granted by the RO.  In a 
September 2002 statement of the case, the RO noted that the 
effective date for the awards was March 27, 2001.  The RO has 
awarded the appellant an increased rate of payment for the 
month of the veteran's death under 38 C.F.R. § 3.20.  It has 
found that no accrued benefits were payable.  

As previously set forth, accrued benefits that may be awarded 
to a claimant are periodic monetary benefits due to the 
veteran for two years prior to his or her death that had not 
been paid to him.  The law does not permit payment of 
periodic monetary benefits for the purpose of accrued 
benefits, which are due and payable prior to the two years 
before the veteran's death.  

The veteran's formal application claiming service connection 
for diabetes mellitus, peripheral neuropathy, coronary artery 
disease, angina, ischemic cardiomyopathy, congestive heart 
failure, chronic renal failure, diabetic retinopathy, 
cerebrovascular disease, and carotid artery disease, as well 
as entitlement to SMC, were received by the RO on March 27, 
2001.  A liberal construction of the evidence of record prior 
to March 27, 2001, does not reflect a formal or informal 
claim for SMC or for service connection for the disabilities 
on appeal.  See 38 C.F.R. § 3.155 (2003).  

As a result of the veteran's death in April 2001, the 
discontinuance of his award for his service-connected 
disabilities and SMC would have been the last day of March 
2001.  38 C.F.R. § 3.500(g).  Given the effective date of 
March 27, 2001, for his awards for service connection and 
SMC, the effective date of payment for any accrued benefits 
associated with his service-connected disabilities and SMC 
would have been April 1, 2001.  38 C.F.R. § 3.31(a).  As 
such, the date of discontinuance of the veteran's award for 
service connection and SMC due to his death precedes the 
actual date of payment for any such award.  Thus, there are 
no accrued benefits which are payable to the appellant with 
respect to the veteran's service-connected disabilities and 
SMC.  

While SMC has been granted due to the veteran's diabetes 
mellitus, the Board has also considered whether a grant of 
SMC for PTSD would otherwise allow for additional benefits 
for accrued purposes.  In this instance, there was no 
evidence in the claims file at the time of his death showing 
that PTSD caused a need for aid and attendance or rendered 
him housebound prior to his claim received on March 27, 2001.  
The Board denied the veteran's claim for SMC due to PTSD in 
February 2001.  There was no medical evidence pertaining to 
the impact of PTSD on his functioning during the year prior 
to March 27, 2001.  38 C.F.R. § 3.400(o)(1),(2) (2003) 
(providing that the effective date of an increased rating 
will be up to one year prior to the date of claim provided it 
was factually ascertainable that the increase occurred within 
one year of the date of claim).

The appellant has contended that the effective dates of the 
grants of service connection for diabetes mellitus and 
diabetic peripheral neuropathy heart disease, diabetic 
retinopathy and cerebral vascular disease should have been 
earlier than March 27, 2001 on the basis of Nehmer 
stipulations.  

On December 22, 1987, the United States District Court for 
the Northern District of California certified a class 
consisting of:

all current or former service members, or their 
next of kin (a) who are eligible to apply to, 
who will become eligible to apply to, or who 
have an existing claim pending before the 
Veteran's (sic) Administration for service-
connected disabilities or deaths arising from 
exposure during active-duty service to herbi-
cides containing dioxin or (b) who have had a 
claim denied by the VA for service-connected 
disabilities or deaths arising from exposure 
during active-duty service to herbicides 
containing dioxin.

Nehmer v. United States Veterans' Administration, 118 F.R.D. 
113, 116, 125 (N.D. Cal. 1987) (Nehmer I).

On May 3, 1989, the district court invalidated a portion of 
former 38 C.F.R. §  3.311a, pertaining to the adjudication of 
claims based on exposure to herbicides containing dioxin, 
holding that the regulation was based on an incorrect 
interpretation of the requirements of the Dioxin Act.  Nehmer 
v. United States Veterans' Administration, 712 F.Supp. 1404, 
1423 (N.D. Cal. 1989).  The court also voided all benefit 
denials made under the invalidated regulation and remanded 
the matter to VA for further proceedings not inconsistent 
with the court's opinion.  Id.  VAOPGCPREC 15-95 (1995).

The stipulation and order entered into in Nehmer applies 
where (1) a claim was denied under regulations voided by the 
court in Nehmer; (2) a claim was filed after the date of the 
court's decision and before issuance of the new regulations; 
or (3) a claim was pending at the time of the issuance of 
current regulations providing for presumptive service 
connection for disabilities due to exposure to Agent Orange.  
Diseases Associated With Exposure to Certain Herbicide 
Agents, 59 Fed. Reg. 29,723, 29,724 (1994).

The district court later clarified that the claims "made 
under" § 3.311a(d) were those "in which the disease or cause 
of death is later found--under valid Agent Orange 
regulation(s)--to be service connected.  Nehmer v. United 
States, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer 
II); see Williams v. Principi, 310 F.3d 1374 (Fed. Cir. 
2002).  The Nehmer stipulations have no application to the 
appellant's claims for accrued benefits, because there were 
no prior denials of service connection for the disabilities 
claimed by the veteran in March 2001.

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appellant's claims for service connection 
for diabetes mellitus, peripheral neuropathy, coronary artery 
disease, angina, ischemic cardiomyopathy, congestive heart 
failure, chronic renal failure, diabetic retinopathy, 
cerebrovascular disease, and carotid artery disease, as well 
as entitlement to SMC based on need for regular aid and 
attendance or being housebound, for purposes of accrued 
benefits is denied.  

PTSD

The veteran appealed the RO decision assigning an initial 30 
percent evaluation for his PTSD.  Therefore, consideration 
must be given regarding whether the case warrants the 
assignment of separate ratings for the disability for 
separate periods of time, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  61 Fed. Reg. 52700 (1996) (codified at 
38 C.F.R. § 4.125).  The new criteria for evaluating service-
connected psychiatric disability are codified at 38 C.F.R. 
§ 4.130 (2003).  

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, No. 03-7032 
(Aug. 25, 2003).

The Board has the duty to adjudicate the claim under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); see also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997). 

In reviewing this case, the Board must evaluate the veteran's 
service-connected PTSD under both the old and current 
regulations to determine whether the veteran is entitled to 
an increased evaluation under either set of criteria.  

Based upon that regulatory scheme prior to November 7, 1996, 
the severity of a psychiatric disability was based upon 
evaluating how the actual symptomatology affected social and 
industrial adaptability.  38 C.F.R. § 4.130.  Evidence of 
social inadaptability was evaluated only as it affected 
industrial adaptability.  38 C.F.R. § 4.129.  Two of the most 
important determinants of disability were time lost from 
gainful work, and decrease in work efficiency.  The condition 
of an emotionally sick veteran with a good work record was 
not to be undervalued, however, nor his condition overvalued 
based on a poor work record not supported by the psychiatric 
disability picture.  In evaluating disability from psychotic 
disorders, it was necessary to consider the frequency, 
severity, and duration of previous psychotic periods, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.130.

Under the former criteria, a 100 percent evaluation is 
authorized if the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; of where 
the PTSD results in a demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996).  

The Board notes that, the former criteria contained in 
38 C.F.R. § 4.132, DC 9411, for a 100 percent rating are 
separate and independent bases for granting a 100 percent 
rating.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  

Under the new criteria, a 100 percent rating is provided when 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in though processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (2003).  

The Global Assessment of Functioning (GAF) Scale involves 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  A score of 
31-40 reflects major impairment in several areas such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A score of 41-50 involves serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or serious 
impairment in social, occupational functioning (e.g., no 
friends, unable to keep a job).  A score of 51-60 involves 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers).  A score of 61-70 
reflects some mild symptoms (depressed mood and mild 
insomnia) or some difficulty in social or occupation 
functioning but generally functioning pretty well, with some 
meaningful interpersonal relationships.  DSM-IV.

As noted above, in May 1997, the RO increased the rating for 
PTSD to 70 percent and awarded TDIU.  A claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  A claim 
for a 100 percent schedular rating does not become moot if a 
TDIU claim is granted.  See VAOPGCPREC 6-99 (2000).  

The medical evidence reflects that from the date of his claim 
in September 1995, the veteran's PTSD was found to be chronic 
and severe.  The VA examination report notes that the veteran 
had a tenuous level of vocational adaptation, as well as a 
marginal but adequate level of social adaptation.  The 
veteran's adaptive functioning was noted as poor.  Dr. Lane 
opined that the veteran's symptoms resulted in marked 
impairment in social and occupational functioning and that he 
was unable to maintain any substantial level of gainful 
employment.  

In the Board's opinion, this level of symptomatology is 
consistent with the criteria for a rating of 100 percent 
under the old criteria.  In this respect, the evidence 
demonstrates that the veteran is demonstrably unable to 
obtain or retain employment.  Accordingly, the evidence is in 
favor of the grant of a 100 percent evaluation under the 
criteria in effect prior to November 7, 1996.  

As a 100 percent evaluation has been granted under the old 
criteria, the Board need not consider the new criteria as a 
higher rating than 100 percent cannot be awarded as a matter 
of law.  

In light of Fenderson, supra, the Board has considered the 
longitudinal record in this instance.  The Board finds 
reasonable doubt as to whether the veteran's PTSD 
symtomatology met the criteria for a 100 percent rating on 
January 26, 1996, the date of the veteran's VA examination.  
In this respect, as noted above, a statement from Dr. Lane in 
September 1995, reported that the veteran's symptoms caused 
significant difficulties in functioning.  The subsequent VA 
examination report noted psychosocial stressors as severe and 
the veteran's level of functioning as poor.  In light of 
these factors, the Board finds that effective January 26, 
1996, a grant of 100 percent for PTSD for accrued purposes is 
warranted.  


ORDER

Entitlement to service connection for diabetes mellitus, 
peripheral neuropathy, coronary artery disease, angina, 
ischemic cardiomyopathy, congestive heart failure, chronic 
renal failure, diabetic retinopathy, cerebrovascular disease, 
and carotid artery disease, for the purpose of accrued 
benefits is denied.  

Special monthly compensation based on need for regular aid 
and attendance or being housebound, due to diabetes mellitus 
and/or PTSD, for the purpose of accrued benefits is denied.  
'

A 100 percent rating for PTSD, effective from January 26, 
1996, for the purpose of accrued benefits, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



